This appellant was tried by the court below, without a jury, upon an affidavit which charged him with the violation of the prohibition laws of the state.
There was no conflict in any of the evidence, the defendant having offered none, and the principal insistence of appellant is rested upon the insufficiency of the evidence to sustain the judgment of conviction. A careful consideration by this court of all the facts and circumstances as shown by the evidence in this case convinces us the court was justified in finding the defendant guilty. A recital of this evidence here could serve no good purpose.
The corpus delicti was proven without controversy, and the many patently incriminating facts and circumstances disclosed upon the trial were ample to warrant the court in holding that the defendant was guilty as charged. This is conclusive of the appeal; therefore the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.